UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:08-CR-534-T-17TGW
CALEB MICHAEL CHARLES.

ORDER
This cause is before the Court on:
Dkt. 207 Amendment 782 Memorandum
Dkt. 210 Notice of Federal Defender
Dkt. 273 Motion Pursuant to 18 U.S.C. Sec. 3582(c)(2)

For Reduction of Sentence as a Result of a
Modification of Guidelines

Dkt. 215 Response

Dkt. 216 Reply

Defendant Caleb Michael Charles, pro se, moves for sentence reduce

pursuant to 18 U.S.C. Sec. 3582(c)(2) and Amendment 782.

The Government opposes Defendant Charles’ Motion; the Government asserts
that Defendant Charles was not sentenced under the drug guidelines and therefore

is not eligible for relief.

Defendant Charles entered into a Plea Agreement, pleading guilty to
Counts 1 and 2 of the Indictment. (Dkt. 93). Defendant Charles was sentenced on
Counts 1 and 2 on July 17, 2009 to a term of imprisonment on Count 1 of 120 months,
concurrent, and concurrent with any term of imprisonment for the probation violation in
Docket Number 067CF014663, and a term of imprisonment on Count 2 of 188 months,
concurrent; a term of supervised release on Count 1 of 36 months, concurrent, and a
term of supervised release of 60 months on Count 2, concurrent; fine waived; and a
special assessment fee of $200.00. The Court denied Defendant's Motion for downward
departure. (Dkts. 137, 147).

On June 11, 2010, the Court vacated the previous Judgment and directed that
a new Judgment be entered. (Dkts. 172, 173).
Defendant Charles moved for a sentence reduction pursuant to Amendment 750
(Dkt. 189). The Government opposed the Motion. (Dkt. 193). The Court denied the Motion.
(Dkt. 202).

The Amendment 782 Memorandum indicates that Defendant Charles was
sentenced under USSG 2E1.4 and USSG 2A1.5(a), and therefore is not eligible for

a sentence reduction pursuant to Amendment 782.

The Federal Defender notified Defendant Charles that because Defendant Charles
was sentenced under USSG .2E1.4 and USSG 2A1.5(a), and not the Drug Quantity Table

in USSG 2D1.1, it could not pursue a sentence reduction under Amendment 782.
After consideration, the Court denies Defendant Charles‘Motion for

Sentence Reduction (Dkt. 213). Accordingly, it is

ORDERED that pro se Defendant Caleb Michael Charles’ Motion for
Sentence Reduction Pursuant to 18 U.S.C. Sec. 3582(c)(2) (Dkt. 213) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on this Em

day of November, 2019.

 

 

 

Copies to:

All parties and counsel of record

Pro Se Defendant:

Caleb Michael Charles

50610-018

BENNETTSVILLE FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels

P.O. Box 52020

Bennettsville, SC 29512
